Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 1 of 12




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                     CASE:

      COLLEEN CASTELLON,

                  Plaintiff,
      v.

      MILLER WEST, INC., and
      PRESIDENTE SUPERMARKET
      NO. 29, INC.,

              Defendants.
      ______________________________________/

                                                COMPLAINT

             Plaintiff, COLLEEN CASTELLON, individually and on behalf of all other similarly

      situated mobility-impaired individuals (hereinafter “Plaintiff”), sues MILLER WEST, INC.

      and PRESIDENTE SUPERMARKET NO. 29, INC. (hereinafter “Defendants”), and as

      grounds alleges:

                                 JURISDICTION, PARTIES, AND VENUE

             1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

      litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

      Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

             2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42

      U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

             3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

      2202, and may render declaratory judgment on the existence or nonexistence of any right

      under 42 U.S.C. § 12181, et seq.
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 2 of 12




             4.      Plaintiff, COLLEEN CASTELLON, is an individual over eighteen (18) years

      of age, with a residence in Miami-Dade County, Florida, and is otherwise sui juris.

             5.      At all times material, Defendant, MILLER WEST, INC., owned and operated

      a commercial retail shopping center at 14778 SW 56 Street, Miami FL 33185 (hereinafter

      the “Commercial Property”) and conducted a substantial amount of business in that place of

      public accommodation in Miami-Dade County, Florida.

             6.       At all times material, Defendant, MILLER WEST, INC., was a Florida

      Corporation, incorporated under the laws of the State of Florida, with its principal place of

      business in Miami, Florida.

             7.       At all times material, Defendant, PRESIDENTE SUPERMARKET NO. 29,

      INC., owned and operated a commercial retail establishment at 14778 SW 56 Street, Miami

      FL 33185 (hereinafter the “Commercial Property”) and conducted a substantial amount of

      business in that place of public accommodation in Miami-Dade County, Florida. Defendant

      PRESIDENTE SUPERMARKET NO. 29, INC.

             8.       At all times material, Defendant, PRESIDENTE SUPERMARKET NO. 29,

      INC., was a Florida Corporation, incorporated under the laws of the State of Florida, with its

      principal place of business in Miami, Florida.

             9.       Venue is properly located in the Southern District of Florida because

      Defendants’ Commercial Property is located in Miami-Dade County, Florida, Defendants

      regularly conduct business within Miami-Dade County, Florida, and because a substantial

      part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade County,

      Florida.

                                      FACTUAL ALLEGATIONS


                                                       2
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 3 of 12




              10.     Although over twenty-nine (29) years have passed since the effective date of

      Title III of the ADA, Defendants have yet to make its facilities accessible to individuals with

      disabilities.

              11.     Congress provided commercial businesses one and a half years to implement

      the Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

      extensive publicity the ADA has received since 1990, Defendants continue to discriminate

      against people who are disabled in ways that block them from access and use of Defendants’

      businesses and properties.

              12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201

      and requires landlords and tenants to be liable for compliance

              13.     Plaintiff, COLLEEN CASTELLON, is an individual with disabilities as

      defined by and pursuant to the ADA. COLLEEN CASTELLON uses a wheelchair to

      ambulate. COLLEEN CASTELLON has a great deal of trouble walking or otherwise

      ambulating without the use of a wheelchair. She is limited in her major life activities by such,

      including but not limited to walking and standing.

              14.     Defendant, MILLER WEST PLAZA, INC., owns, operates and oversees the

      Commercial Property, its general parking lot and parking spots.

              15.     Defendant, PRESIDENTE SUPERMARKET NO. 29, INC., owns and

      operates a supermarket business on the Commercial Property located at 14778 SW 56 Street,

      Miami, Florida 33185, that is a place of public accommodation and operates, controls and

      maintains the interior of the business and Commercial Property.

              16.       The subject Commercial Property is open to the public and is located in

      Miami, Florida.


                                                     3
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 4 of 12




             17.     The individual Plaintiff visits the Commercial Property and businesses located

      within the Commercial Property, regularly, to include a visit to the Commercial Property and

      businesses located within the Commercial Property on or about November 16, 2020 and

      encountered multiple violations of the ADA that directly affected her ability to use and enjoy

      the Commercial Property and businesses located therein. She often visits the Commercial

      Property and businesses located within the Commercial Property in order to avail herself of

      the goods and services offered there, and because it is approximately thirteen (13) miles from

      her residence, as well as other businesses and restaurants she frequents as a patron. She plans

      to return to the Commercial Property and the businesses located within the Commercial

      Property within two (2) months from the date of the filing of this Complaint. More specifically

      Plaintiff intends to revisit on January 22, 2021.

             18.     Plaintiff resides nearby in a the same County and the same state as the

      Commercial Property and the businesses located within the Commercial Property, has

      regularly frequented the Defendants’ Commercial Property and the businesses located within

      the Commercial Property for the intended purposes because of the proximity to her home and

      other businesses that she frequents as a patron, and intends to return to the Commercial

      Property and businesses located within the Commercial Property within two (2) months from

      the filing of this Complaint. More specifically Plaintiff intends to revisit on January 22, 2021

      and other days.

             19.     The Plaintiff found the Commercial Property, and the businesses located

      within the Commercial Property to be rife with ADA violations. The Plaintiff encountered

      architectural barriers at the Commercial Property, and businesses located within the

      Commercial Property and wishes to continue her patronage and use of of the commercial


                                                     4
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 5 of 12




      premise and business located therein.

             20.    The Plaintiff has encountered architectural barriers that are in violation of the

      ADA at the subject Commercial Property, and businesses located within the Commercial

      Property. The barriers to access at Defendants’ Commercial Property, and the businesses

      located within the Commercial Property have each denied or diminished Plaintiff’s ability to

      visit the Commercial Property, and businesses located within the Commercial Property, and

      have endangered her safety in violation of the ADA. The barriers to access, which are set

      forth below, have likewise posed a risk of injury(ies), embarrassment, and discomfort to

      Plaintiff, COLLEEN CASTELLON, and others similarly situated.

             21.    Defendants, MILLER WEST PLAZA, INC., owns and operates a place of

      public accommodation as defined by the ADA and the regulations implementing the ADA,

      28 CFR 36.201 (a) and 36.104. Defendant, MILLER WEST PLAZA, INC., is responsible

      for complying with the obligations of the ADA. The place of public accommodation that

      Defendant, MILLER WEST PLAZA, INC., owns and operates the Commercial Property

      Business located at 14778 SW 56 Street, Miami FL 33185.

             22.    Plaintiff, COLLEEN CASTELLON, has a realistic, credible, existing and

      continuing threat of discrimination from the Defendants’ non-compliance with the ADA with

      respect to the described Commercial Property and the businesses located within the

      Commercial Property, including but not necessarily limited to the allegations in Count I of

      this Complaint. Plaintiff has reasonable grounds to believe that she will continue to be

      subjected to discrimination at the Commercial Property, and businesses located within the

      Commercial Property, in violation of the ADA. Plaintiff desires to visit the Commercial

      Property and businesses located therein, not only to avail herself of the goods and services


                                                    5
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 6 of 12




      available at the Commercial Property, and businesses located within the Commercial

      Property, but to assure herself that the Commercial Property and businesses located within

      the Commercial Property are in compliance with the ADA, so that she and others similarly

      situated will have full and equal enjoyment of the Commercial Property, and businesses

      located within the Commercial Property without fear of discrimination.

             23.     Defendant, MILLER WEST PLAZA, INC., as landlord and owner of the

      Commercial Property, and PRESIDENTE SUPERMARKET NO. 29, INC., as tenant and

      owner and operator of the business are jointly and severally responsible and liable for all ADA

      violations listed in this Complaint.

             24.     Plaintiff, COLLEEN CASTELLON, has a realistic, credible, existing and

      continuing threat of discrimination from the Defendants’ non-compliance with the ADA with

      respect to the described Commercial Property and businesses located within the Commercial

      Property, but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff

      has reasonable grounds to believe that she will continue to be subjected to discrimination at

      the Commercial Property, and businesses within the Commercial Property, in violation of the

      ADA. Plaintiff desires to visit the Commercial Property and businesses within the

      Commercial Property, not only to avail herself of the goods and services available at the

      Commercial Property and businesses located within the Commercial Property, but to assure

      herself that the Commercial Property, and businesses located within the Commercial Property

      are in compliance with the ADA, so that she and others similarly situated will have full and

      equal enjoyment of the Commercial Property, and businesses located within the Commercial

      Property without fear of discrimination.

             25.     Defendants have discriminated against the individual Plaintiff by denying her


                                                     6
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 7 of 12




        access to, and full and equal enjoyment of, the goods, services, facilities, privileges,

        advantages and/or accommodations of the Commercial Property, and businesses located

        within the Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I – ADA VIOLATIONS

               26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

        through 25 above as though fully set forth herein.

               27.       Defendants, WMD CASTER SQ. SUBSIDIARY I, LLC and PANERA,

        LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the

        ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

        1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A

        list of the violations that Plaintiff encountered during her visit to the Commercial Property,

        include but are not limited to, the following:

               A.      Service Counter

      i.    The plaintiff could not use the service counter without assistance, as the required lower
            counter space is not clear of objects. Violation: Store Items encroached the lower portion
            of the counter. Sections 7.2 of the ADAAG and Sections 904.4.1 of the 2010 ADA
            Standards, whose resolution is readily achievable.

              B.       Public Restrooms

      i.    The plaintiff had difficulty using the locking mechanism on the restroom door without
            assistance, as it requires tight grasping. Violation: The restroom door has non-compliant
            hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and
            Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily
            achievable.

      ii.   There are permanently designated interior spaces without proper signage, violating
            Section 4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA
            Standards, whose resolution is readily achievable.

    iii.    The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not
            wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating


                                                         7
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 8 of 12




           Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose
           resolution is readily achievable.

    iv.    The plaintiff could not use the lavatory without assistance, as does not provide knee
           clearance. Violation: Lavatory does not provide the required knee clearance above the
           finished floor to bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2
           of the ADAAG and Section 606.2 of the 2010 ADA Standards, whose resolution is readily
           achievable.

     v.    The plaintiff had difficulty using the lavatory faucets without assistance, as it requires
           tight grasping. Violation: Lavatory knob-type faucet requires pinching and tight grasping
           to operate. Sections 4.19.4 of the ADAAG and Sections 606.5 of the 2010 ADA
           Standards, whose resolution is readily achievable.

    vi.    The plaintiff had difficulty closing the stall door, as it is missing pull handles. Violation:
           Toilet compartment (stall) door does not provide pull handles on both sides of the door
           near the latch. Sections 4.27.4 of the ADAAG and Sections 604.8.1.2 of the 2010 ADA
           Standards, whose resolution is readily achievable.

   vii.    The plaintiff could not use the coat hook without assistance, as it is not mounted at the
           required location. Violation: The coat hook is not mounted in accordance with Section
           4.2.5 of the ADAAG and Section 308.2.1 of the 2010 ADA Standards, whose resolution
           is readily achievable.

   viii.   The plaintiff could not transfer to the toilet without assistance, as the required clear floor
           space was not provided due to encroaching item. Violation: The cabinet is encroaching
           over the accessible toilet compartment clear floor space. Section 4.17.3 of the ADAAG
           and Sections 604.8.1.1 of the 2010 ADA Standards, whose resolution is readily
           achievable.

    ix.    The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not
           the required length. Violation: The grab bars do not comply with the requirements
           prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5 of the 2010
           ADA Standards, whose resolution is readily achievable.

     x.    The plaintiff could not use the toilet paper dispenser without assistance, as it is not
           mounted at the required location. Violation: The toilet paper dispenser is not mounted in
           accordance with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the
           2010 ADA Standards, whose resolution is readily achievable.

    xi.    The plaintiff could not transfer to the toilet without assistance, as the required clear floor
           space was not provided due to encroaching item. Violation: The trash bin is encroaching
           over the accessible toilet compartment clear floor space. Section 4.17.3 of the ADAAG
           and Sections 604.8.1.1 of the 2010 ADA Standards, whose resolution is readily achievable



                                                       8
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 9 of 12




                C.      Access to Goods and Services

    i.      The seating provided at the facility does not comply with the standards prescribed in
            Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose
            resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

                28.     The discriminatory violations described in Count I of this Complaint are not

         an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of the

         Defendants’ places of public accommodation in order to photograph and measure all of the

         discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

         timely notice. Plaintiff further requests to inspect any and all barriers to access that were

         concealed by virtue of the barriers' presence, which prevented Plaintiff, COLLEEN

         CASTELLON, from further ingress, use, and equal enjoyment of the Commercial Business

         and businesses located within the Commercial Property; Plaintiff requests to be physically

         present at such inspection in conjunction with Rule 34 and timely notice. A complete list of

         the Subject Premises’ ADA violations, and the remedial measures necessary to remove same,

         will require an on-site inspection by Plaintiff’s representatives pursuant to Federal Rule of

         Civil Procedure 34.

                29.     The individual Plaintiff, and all other individuals similarly situated, have been

         denied access to, and have been denied full and equal enjoyment of the goods, services,

         facilities privileges, benefits, programs and activities offered by Defendants, Defendants’

         building(s), businesses and facilities; and has otherwise been discriminated against and

         damaged by the Defendants because of the Defendants’ ADA violations as set forth above.

         The individual Plaintiff, and all others similarly situated, will continue to suffer such

         discrimination, injury and damage without the immediate relief provided by the ADA as


                                                        9
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 10 of 12




      requested herein. In order to remedy this discriminatory situation, The Plaintiff requires an

      inspection of the Defendants’ place of public accommodation in order to determine all of the

      areas of non-compliance with the Americans with Disabilities Act.

             30.     Defendants have discriminated against the individual Plaintiff by denying her

      access to full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of its place of public accommodation or commercial facility, in

      violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.             Furthermore, the

      Defendants continue to discriminate against Plaintiff, and all those similarly situated, by

      failing to make reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities, privileges,

      advantages or accommodations to individuals with disabilities; and by failing to take such

      efforts that may be necessary to ensure that no individual with a disability is excluded, denied

      services, segregated or otherwise treated differently than other individuals because of the

      absence of auxiliary aids and services.

             31.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and

      has a clear legal right to the relief sought. Further, injunctive relief will serve the public

      interest and all those similarly situated to Plaintiff. Plaintiff has retained the undersigned

      counsel and is entitled to recover attorneys’ fees, costs and litigation expenses from

      Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

             32.     Defendants are required to remove the existing architectural barriers to the

      physically disabled when such removal is readily achievable for their place of public

      accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the ADA as


                                                    10
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 11 of 12




      requested herein. In order to remedy this discriminatory situation, The Plaintiff requires an

      inspection of the Defendants’ place of public accommodation in order to determine all of the

      areas of non-compliance with the Americans with Disabilities Act.

              33.     Notice to Defendants is not required as a result of the Defendants’ failure to

      cure the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have been

      met by Plaintiff or waived by the Defendants.

              34.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

      Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates

      its businesses, located at and/or within the commercial property located at 13672 SW 88th

      Street, Miami, Florida 33186, the exterior areas, and the common exterior areas of the

      Commercial Property and businesses located within the Commercial Property, to make those

      facilities readily accessible and useable to the Plaintiff and all other mobility-impaired

      persons; or by closing the facility until such time as the Defendants cure the violations of the

      ADA.

              WHEREFORE, The Plaintiff, COLLEEN CASTELLON, respectfully requests that

      this Honorable Court issue (i) a Declaratory Judgment determining Defendants at the

      commencement of the subject lawsuit were and are in violation of Title III of the Americans

      with Disabilities Act, 42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants

      including an order to make all readily achievable alterations to the facilities; or to make such

      facilities readily accessible to and usable by individuals with disabilities to the extent required

      by the ADA; and to require Defendants to make reasonable modifications in policies, practices

      or procedures, when such modifications are necessary to afford all offered goods, services,


                                                      11
Case 1:20-cv-25288-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 12 of 12




      facilities, privileges, advantages or accommodations to individuals with disabilities; and by

      failing to take such steps that may be necessary to ensure that no individual with a disability

      is excluded, denied services, segregated or otherwise treated differently than other individuals

      because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees, costs

      and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

      deems just and proper, and/or is allowable under Title III of the Americans with Disabilities

      Act.


      Dated: December 29, 2020

                                                    GARCIA-MENOCAL & PEREZ, P.L.
                                                    Attorneys for Plaintiff
                                                    4937 S.W. 74th Court
                                                    Miami, Florida 33155
                                                    Telephone: (305) 553-3464
                                                    Facsimile: (305) 553-3031
                                                    Primary E-Mail: ajperez@lawgmp.com
                                                    Secondary E-Mails: bvirues@lawgmp.com
                                                    aquezada@lawgmp.com

                                                    By: ___/s/_Anthony J. Perez________
                                                           ANTHONY J. PEREZ
                                                           Florida Bar No.: 535451
                                                           BEVERLY VIRUES
                                                           Florida Bar No.: 123713




                                                    12
